Case 2:20-cv-00263-VBF-KS Document 10 Filed 05/14/20 Page 1 of 2 Page ID #:195
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-0263-VBF (KS)                                        Date: May 14, 2020
 Title      John Sylvester Crawford v. LA County Superior Court et al




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioners:                Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On January 9, 2020, Petitioner, a California state prisoner proceeding pro se, filed
 a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
 No. 1.) According to the Petition, Petitioner is challenging a May 2018 conviction for
 attempted robbery. (See Petition at 2.) On March 23, 2020, Respondent filed a Motion to
 Dismiss (the “Motion”) on the grounds that the Petition is “mixed”—that is, that Petitioner
 did not fairly present his claims in Grounds Three and Four to the California Supreme
 Court for decision and, therefore, the Petition is not fully exhausted. (Dkt. No. 8.) Pursuant
 to the Court’s January 15, 2020 Order, Petitioner’s Opposition to that Motion was due
 within 30 days of the service of the Motion—that is, no later than April 22, 2020. (See
 Dkt. No. 3 at 3.)

        More than three weeks have now passed since the date on which Petitioner’s
 opposition was due, and Petitioner has not filed a response to the Motion to Dismiss. Local
 Rule 7-12 states that a party’s failure to file a required document such as an opposition to
 a motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to
 Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary
 dismissal if a Petitioner “fails to prosecute or to comply with these rules or a court order.”
 Thus, the Court could properly recommend dismissal of the action for Petitioner’s failure
 to oppose the Motion To Dismiss and to timely comply with the Court’s orders.

       However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
 on or before June 4, 2020 why the action should not be dismissed under Local Rule 7-12


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-00263-VBF-KS Document 10 Filed 05/14/20 Page 2 of 2 Page ID #:196
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-0263-VBF (KS)                                     Date: May 14, 2020
 Title      John Sylvester Crawford v. LA County Superior Court et al


 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge this Order
 and proceed with this action, Petitioner must file by the June 4, 2020 deadline either: (1)
 a complete and detailed opposition (in a manner fully complying with the Local Rules) to
 the Motion to Dismiss; or (2) a request for an extension to file the Opposition accompanied
 by a sworn declaration (not to exceed 3 pages) establishing good cause for Petitioner’s
 failure to timely respond to the Motion to Dismiss.

        Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
 signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
 dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
 Civil Procedure.

        Petitioner is cautioned that his failure to timely comply with this order will lead
 to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal
 Rules of Civil Procedure.




                                                                                                 :
                                                                 Initials of Preparer   gr




 CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
